STATE OF MICHIGAN

                           COURT OF APPEALS



MANDRE PROPERTIES, L.L.C.,                                         UNPUBLISHED
                                                                   November 17, 2015
               Plaintiff-Appellant,

v                                                                  No. 322633
                                                                   Washtenaw Circuit Court
DARREN R. MARSH, D.D.S.,                                           LC No. 13-000982-CB

               Defendant-Appellee.


Before: SHAPIRO, P.J., and O’CONNELL and GLEICHER, JJ.

PER CURIAM.

       Darren R. Marsh, D.D.S. entered into a lease agreement to rent commercial property for
his dental office from Mandre Properties, L.L.C. The agreement clearly laid out Marsh’s
financial duties as tenant. Despite these clear contractual duties, and despite Mandre’s
unrebutted ledgers detailing the exact amount owing after Marsh’s premature departure—
$41,661.55—the circuit court granted summary disposition in Mandre’s favor for only $6,768.
We affirm the court’s determination that Marsh breached the lease, but vacate the judgment
amount. We remand to the circuit court for entry of judgment in Mandre’s favor in the amount
of $41,661.55.

        We review de novo summary disposition motions brought under MCR 2.116(C)(10).
Johnson v Recca, 492 Mich. 169, 173; 821 NW2d 520 (2012). “A motion under MCR
2.116(C)(10) tests the factual sufficiency of the complaint.” Wilson v Alpena Co Rd Com’n, 474
Mich. 161, 166; 713 NW2d 717 (2006). When reviewing a circuit court’s resolution of such a
motion, we must view the evidence in the light most favorable to the nonmovant to determine if
that party created a genuine issue of material fact. Id.

        When bringing a motion for dismissal under MCR 2.116(C)(10), the moving party bears
the burden of “identify[ing] undisputed factual issues and support[ing] its position with
evidence.” Reed v Reed, 265 Mich. App. 131, 140; 693 NW2d 825 (2005). Once the moving
party meets this burden, the nonmoving party may not sit back and do nothing. To successfully
oppose the summary disposition motion, “[t]he opposing party may not rest upon mere
allegations or denials in the pleadings but, by affidavit or other documentary evidence, must set
forth specific facts showing that there is a genuine issue for trial.” York v 50th Dist Court, 212
Mich. App. 345, 349; 536 NW2d 891 (1995), citing MCR 2.116(G)(4).



                                               -1-
        Mandre presented the lease agreement into evidence. The document provided that Marsh
would pay monthly rent, as well as his pro rata share of real estate taxes, insurance, and common
area maintenance, which was defined as 50%. The lease also provided that Marsh was required
at his “sole cost and expense” to “maintain and keep . . . all heating, ventilating and cooling
systems during the lease.” Marsh contended that he rightfully terminated the lease and
abandoned the premises because the building lacked an adequate heating and cooling system. In
support of his claim that he was permitted to terminate the lease, Marsh argued that Mandre had
to approve the furnace repairs and refused to do so. Mandre presented evidence from a heating
and cooling technician that Marsh had unreasonably requested to replace the furnace when only
repairs were needed. Mandre further noted plain contractual language that allowed Marsh to
replace the furnace without Mandre’s approval if that was his wish. The court accepted
Mandre’s interpretation as it concluded that Marsh had wrongfully breached the lease.

        Mandre also presented into evidence a ledger and affidavit, describing that Marsh owed
monthly rent from the date of termination until the date Mandre found a new tenant. Mandre
delineated late fees and Marsh’s outstanding pro rata share of taxes, insurance, and maintenance
fees for the time in question. These rents, fees, and costs totaled $41,661.55. The amounts due
were described in plain language in the lease and the circuit court was required to enforce the
unambiguous contract as written. See In re Smith Trust, 480 Mch 18, 24; 745 NW2d 754 (2008).
Mandre’s documentary evidence supported the amounts owed for the various categories plainly
described in the lease, meeting Mandre’s burden of establishing his right to summary disposition.

       Marsh made no attempt thereafter to convince the court that there remained a factual
dispute regarding damages. Marsh presented absolutely no evidence to rebut the amount owed.
Accordingly, even viewing the evidence in the light most favorable to Marsh, the circuit court
was bound to hold him liable to Mandre for $41,661.55. The court erred in summarily valuing
Mandre’s claims at approximately $35,000 less.

       We affirm the grant of summary disposition in Mandre’s favor but vacate the judgment
award of $6,768. We remand to the circuit court for entry of a judgment in Mandre’s favor in
the amount proved. We do not retain jurisdiction.



                                                           /s/ Douglas B. Shapiro
                                                           /s/ Peter D. O'Connell
                                                           /s/ Elizabeth L. Gleicher




                                               -2-